AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Pctty Case (Moditled) _ Page l of l

UNITED STATES' DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

nuith states er America ` JUJ)GMENT IN A cRIMINAL cAsE
V_ (For Offcnscs Committcd On or After November l, 1987)
Bramdon J air Hernandez-Olmedo Case Number: 3:18"mj'22057'WVG

Michelle Cynthia Angeles

Defena'ant ’s Attomey

REGISTRATION NO. 79769298

THE DEFENDANT:
§ pleaded guilty to count(S) 1 Of COmplairlt

 

§ Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such c`ount(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)

 

§ Count(s) _ dismissed on the motion of the United States.

IMP'RISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

§ Assessment: $10 WAIVED § Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:| Court recommends defendant be deportedfremoved With relative, charged in case

IT IS ORDERED that the defendant Shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. I'f ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

 

Thursday, October 11, 2018
Date of Imposition of Sentence
t W/
c ,-_\,M HdNo"RABI!E Ro'BER'r N. BLocK
gen-siren ssa ai`¢`t"cjt cans-osm UNITED srATEs MAGISTRATE ruDGE

B\' i?.l§,§!ll.

 

C`

3:18-mj_22057-WVG

